Citation Nr: 0934926	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an initial compensable evaluation for 
alopecia universalis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to January 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in which service connection for sleep apnea and 
bilateral hearing loss was denied, and in which service-
connection for alopecia universalis was granted and evaluated 
as noncompensable.

The Board accepts the Veteran's representative's October 2008 
statement as a timely notice of disagreement as to the 
October 2007 rating decision that denied service connection 
for hypertension.  This issue will be remanded for issuance 
of a statement of the case. See Manlincon v. West, 12 Vet. 
App. 238 (1999). This issue and the issue of service 
connection for sleep apnea addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the Veteran manifests bilateral hearing loss within the 
meaning of the regulations.

2.  The medical evidence demonstrates that the service-
connected alopecia universalis is manifested by loss of all 
body hair.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral ear 
hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2. The criteria for a 10 percent, and no greater, evaluation 
for alopecia universalis have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.16, 4.118, 
Diagnostic Code 7831.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claim for service connection, the RO provided 
the appellant pre-adjudication notice by letters dated in 
March 2006.  In these letters and subsequent duty to assist 
letters, the RO included an explanation of VA's duty to 
assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letters also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claimed condition, 
and any medical evidence of current disability.

The May 2007 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his service connection 
claim, including those governing VA's notice and assistance 
duties.  

Concerning the claim for a higher initial evaluation for 
alopecia universalis, the case involves a "downstream" 
issue, as the initial claim for service connection for this 
condition was granted in the October 2006 rating decision 
appealed, and the current appeal arises from the veteran's 
disagreement with the evaluation originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel from shortly 
after the October 2006 rating decision throughout the appeal 
of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claim, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield, 
supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, including private and VA treatment 
records, and accorded the Veteran VA examination to determine 
the nature and extent of any hearing disability.  VA further 
afforded the veteran the opportunity to give testimony before 
the Board, which he declined.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

VA examination conducted in September 2006 reflects 
audiometric findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
15
20
15
20
10

CNC Maryland speech tests resulted in 100 percent speech 
discrimination in the right ear, and 100 percent in the left 
ear.  The audiologist diagnosed normal hearing sensitivity 
bilaterally.  This does not meet the meet the criteria for 
hearing loss under 38 C.F.R. § 3.385.

The medical evidence presents no other findings or diagnoses 
of hearing loss that meet the criteria under 38 C.F.R. 
§ 3.385.

The Board observes that service treatment records document 
decreased hearing in both ears throughout the Veteran's 
active service.  His report of medical examination at 
discharge reflects a diagnosis of hearing loss in the right 
ear.  Moreover, he is service connected for bilateral 
tinnitus based on exposure to acoustic trauma during active 
service.  Hence such exposure is conceded.

Notwithstanding, absent findings of a current hearing loss 
within the definition of the criteria, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("in the absence of proof of a present 
disability, there can be no valid claim."); see also 
38 C.F.R. § 3.385.

The Veteran genuinely believes he has bilateral hearing loss, 
and has offered his statements as to the presence of such 
disability.  The Board accepts his statements and testimony 
as true, but observes that as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter so complex as the presence of a 
bilateral hearing disability and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed findings provided by the medical professionals who 
have examined him and have not diagnosed or observed him to 
exhibit bilateral hearing loss within the meaning of 
38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against a finding that 
the Veteran has bilateral hearing loss within the definition  
of the criteria; there is no benefit of the doubt to be 
resolved; and service connection for bilateral hearing loss 
is not warranted.

The Veteran is encouraged to apply for service connection 
again should his hearing worsen to the extent that his 
hearing meets the criteria for a cognizable disability.

III.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for alopecia universalis was granted in an 
October 2006 rating decision, and evaluated as zero percent 
disabling under Diagnostic Code 7831, effective in December 
2005.  The Veteran appealed the noncompensable evaluation 
assigned.

A noncompensable evaluation under Diagnostic Code 7831 
contemplates loss of hair limited to the scalp and face.  A 
10 percent is afforded for loss of all body hair.  See 
38 C.F.R. § 4.118, Diagnostic code 7831.

VA examination for skin disease was conducted in September 
2006.  The examiner reported a history as given by the 
Veteran of spotty hair loss during active service, treatment 
with steroids, and a diagnosis of disease alopecia.  The 
examiner noted that the Veteran reported getting rid of the 
hair on his body, but then stated that the Veteran reported 
losing his eyelashes, the hair on his head, extra hair, and 
pubic hair.  The examiner observed the Veteran to exhibit no 
side effects of treatment or systemic symptoms such as fever 
or weight loss.  The examiner found no evidence of scarring 
or disfigurement, or of scarring alopecia.  The examiner 
diagnosed alopecia areata totalis and referred the Veteran to 
a dermatologist.

VA examination for dermatology was conducted in September 
2006.  The examiner reported a history as given by the 
Veteran of patches of hair loss in the scalp and pubic hair 
during active service, which gradually progressed until he 
had lost all his hair.  The Veteran reported initially being 
treated with cortisone shots to the scalp and intralesional 
cortisone shots, which helped at first.  But treatment 
stopped when he was deployed to southwest Asia, and he lost 
the rest of his hair rather quickly after that.  The Veteran 
reported no current treatment, but did report itching on his 
back.  The examiner objectively observed the Veteran to 
exhibit no hair on his scalp and no scarring or 
disfigurement.  The Veteran reportedly declined to be 
examined further than his scalp.  Nonetheless, the examiner 
stated the Veteran had lost all the hair on his scalp and his 
body.  The examiner further stated he considered the 
condition to be scarring alopecia, and that it affected 100 
percent of his scalp and 100 percent of his total body 
surface area.  The report shows a diagnosis of alopecia 
universalis.  

The Veteran underwent further VA examination for skin 
diseases in December 2007, at which time the examiner 
observed the Veteran to have no hair on his body at all, 
specifically noting no hair on the Veteran's scalp, forehead, 
eyebrows, eyelids, neck, body anterior and posterior, and 
genitalia.  The examiner observed no other abnormalities or 
symptoms other than occasional itching around the genitalia 
because of having no hair.  The examiner specifically 
observed no scarring or disfigurement, or any other skin 
condition.  The report reflects a diagnosis of alopecia 
universalis, which the examiner described as previously 
progressive but now stable because there is no more hair on 
the Veteran's body to be lost. 

Color photographs have been associated with the claims 
folder, marked with the Veteran's identification number, and 
dated in December 2007.  They appear to have been taken in 
conjunction with the December 2007 VA examination for skin 
diseases.  They show the Veteran's scalp, face, feet and 
lower and upper legs, and abdomen.  These photographs reflect 
no appearance of hair on any part of the Veteran's body.  The 
photographs do not show the appearance of visible scarring or 
any other visibly detectable irregularity of the skin.
 
Private treatment records and statements document hair loss 
but no other scarring, deformity, or other symptom attributed 
to the condition.  

The Veteran's total body hair loss meets the criteria for a 
10 percent evaluation under Diagnostic Code 7831.  This is 
the highest evaluation afforded under the diagnostic code.

A higher evaluation could be afforded for scarring alopecia 
affecting more than 40 percent of the scalp under Diagnostic 
Code 7830, but the required manifestations are not present.

The September 2006 VA report of dermatology examination 
reflects the examiner's opinion that the Veteran manifested 
scarring alopecia affecting 100 percent of the scalp and 
total body.  However, these findings are inconsistent within 
the report itself, and are not borne out by the rest of the 
medical evidence.

First, the dermatologist stated that the Veteran declined 
examination of his skin beyond his scalp.  Hence, the 
examiner did not make a full examination of the Veteran's 
skin.  

Second, even allowing that the examiner's observation of the 
scalp would provide a sufficient basis for the next higher 
evaluation, as the criteria involves only the scalp, the 
examiner's observations are inconsistent with the examiner's 
own observations in the balance of the examination, and with 
the medical evidence as a whole.  The examiner initially 
indicated that use of a scar worksheet to document scarring 
or disfigurement was not applicable to the Veteran's case.  
He made no other findings of scars or abnormalities of the 
skin.  But, he stated that he would consider the Veteran's 
condition to be scarring alopecia affecting 100 percent of 
his scalp and, despite the lack of examination of the rest of 
the Veteran's skin, 100 percent his total body surface area.  
The examiner does not explain why he offers this opinion, or 
on what clinical evidence he bases it, given his earlier 
findings of no scarring or disfigurement.  All other medical 
observations reflect no scarring or disfigurement, and no 
scarring alopecia has been found, including the September 
2006 and December 2007 VA examinations for skin disease.  
And, as noted above, color photographs dated in December 2007 
show no appearance of scarring or other visibly detectable 
irregularity of the skin of the scalp or the rest of the 
body.  

The Veteran has not argued that he has scarring or 
disfigurement other than his hair loss.  Nor have his lay 
witnesses' indicated that he appears to manifest anything 
other than hair loss.

Given that the September 2006 VA examination for dermatology 
was based on a less than full examination of the Veteran, and 
that the findings of scarring are not borne out by the 
contemporaneous December 2006 VA examination for skin 
diseases, or by VA examination for skin diseases conducted in 
December 2007-including the color photographs taken at the 
time, the Board finds that the dermatologist's statement that 
he considers the alopecia to be scarring alopecia is not a 
medical finding for the purposes of evaluating the Veteran's 
hair loss condition.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

The evidence thus warrants an initial grant of a 10 percent 
evaluation, and no greater, for alopecia universalis.  

The Veteran genuinely believes that his service-connected 
alopecia universalis is more severe than initially evaluated.  
The Board has, by this decision, recognized that this is so 
and has granted a higher initial evaluation.  This is the 
highest evaluation afforded under the diagnostic code.  As 
discussed above, the VA dermatologist's statement that the 
Veteran's condition should be considered scarring alopecia is 
neither borne out by the examiner's own observations nor 
supported by the rest of the medical evidence of record.  
Absent a finding of scarring alopecia supported by the 
medical evidence of record, a higher initial evaluation 
cannot be warranted.  The Veteran's statements are outweighed 
by the medical evidence of record, which shows that he has 
sustained full body hair loss but does not manifest scarring 
alopecia.  See Jandreau, supra; Buchanan, supra. 

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations in this case.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  The Veteran has noted he lost a job 
because he did not provide a requested hair sample, but has 
provided no documentation of this.  The record does not show 
he is currently receiving treatment for his alopecia 
universalis.  The record does not show he has required 
hospital treatment nor has the Veteran offered evidence of 
marked interference with employment due solely to his 
service-connected alopecia universalis.




ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation of 10 percent, and no greater, for 
alopecia universalis is granted.


REMAND

The Veteran seeks service connection for sleep apnea.  The 
record contains lay witness statements that he experienced 
sleep problems while on active service, and continuity of 
symptomatology from then to the present.  He is currently 
diagnosed with sleep apnea.

VA examination is required to determine the nature, extent, 
and etiology of any manifested sleep pathology and 
hypertensive disease.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In addition, the Veteran filed a claim for service connection 
for hypertension in December 2006, linking it with his 
claimed sleep apnea.  The Veteran's treating physician 
proffered a statement in February 2006 indicating that he 
believed that the Veteran exhibited pre-hypertension during 
active service, and that this condition is associated with 
the development of sleep apnea.  

In an October 2007 rating decision, the RO denied the claim 
for service connection for hypertension.  In October 2008, 
the Veteran's representative  filed a statement which the 
Board accepts as a timely notice of disagreement to RO's 
October 2007 decision denying service connection for 
hypertension.  Under this circumstance, the Board must remand 
the issue of service connection for hypertension so that the 
RO can provide the Veteran a statement of the case and afford 
him an opportunity to perfect an appeal of this issue 
thereafter by filing a timely substantive appeal. See 
Manlincon, supra.

The issue of service connection for hypertension is not 
technically before the Board.  However, given the probability 
that the Veteran will appeal the denial and the fact that the 
claims for sleep apnea and hypertension are linked (see 
Harris v. Derwinski, 1 Vet. App. 180 (1991)), the Board 
observes that judicial efficiency would be served if the RO 
would accord the Veteran VA examination to determine the 
nature, extent, and etiology of any manifested hypertensive 
disease at the same time he undergoes examination for sleep 
apnea.  Such action is hereby requested.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for examination 
by the appropriate medical professionals 
to determine the nature, extent, and 
etiology of any sleep pathology.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence and a copy of 
this remand, must be sent to the examiner 
for review in conjunction with the 
examination.  The examiner must closely 
review the entire record and provide the 
following opinion:

i)	is it at least as likely as not that 
any manifested sleep disorder had 
its onset during active service or 
is in any way the result of active 
service, or
ii)	in the alternative, is it at least 
as likely as not that any manifested 
sleep disorder is the result of 
aggravation by any other service-
connected disability or 
disabilities.

All opinions expressed must be supported 
by complete rationale.  

2.  Issue a statement of the case to the 
Veteran and his representative addressing 
the issue of entitlement to service 
connection for hypertension.  The Veteran 
also must be advised of the time limit in 
which he may file a substantive appeal. 
38 C.F.R. § 20.302(b).

3.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claim for 
service connection for sleep apnea with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with an supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655. See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


